Citation Nr: 1022821	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-11 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk





INTRODUCTION

The Veteran had active service from June 1952 to February 
1956 and from November 1958 to January 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in May 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, denying the Veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss does not meet the 
definition of a VA disability.

2.  Bilateral tinnitus is not shown to be causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may sensorineural hearing loss be 
presumed to have been incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107A (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in January 2006 and May 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct. 1696, 1706 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-112 (2005), rev'd on other 
grounds, 444 F. 3d 1328, 1333-1334 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the Veteran's appeal.  

The Veteran contends that his current hearing loss and 
tinnitus are attributable to his excessive noise he was 
exposed to during service.  Applicable law provides that 
service connection will be granted if it is shown that a 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to 
prove service connection, the record must contain:  (1) 
Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or a relationship between 
a current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 
(1999).

In addition, the Board notes that for the purposes of 
applying the laws administered by the VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Hearing Loss

The Veterans service treatment records (STRs) show no signs 
of complaint, treatment or diagnosis for hearing loss during 
service.  The evidence of hearing loss is contained in an 
April 2006 VA examination.

In April 2006 the Veteran underwent a VA audiological 
examination and the audiometric testing showed:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
25
35
30
LEFT
20
10
30
25
30

The average hearing for the Veteran's right ear was 27.5 and 
23.75 for the left ear.  He scored a 96 percent for his right 
ear and a 96 percent for his left ear on the Maryland CNC 
speech recognition test.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R.     § 3.385 need not be shown by the 
results of audiometric testing during a claimant's period of 
active military service in order for service connection to be 
granted.  The Court has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; C.F.R. 
§§ 3.303, 3.304; Hensley, 5 Vet. App. at 159-60.

Based on this record, the Board finds that service connection 
for hearing loss is not warranted because the evidence 
reflects that the Veteran does not have a hearing loss 
disability that satisfies the requirements of 38 C.F.R. § 
3.385.  As such, the Board finds that the medical evidence is 
against the claim.  Simply put, in the absence of a present 
disorder that is related to service, a grant of service 
connection is clearly not supportable.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  One of the necessary 
elements for a grant of service connection is a current 
disorder.  See 38 C.F.R. § 3.303(b).  In the absence of proof 
of a current disorder, there can be no valid claim.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer, 3 Vet. 
App. at 225 (1992). 

In addition, the Board would observe that even were this 
claim not being denied on the basis that the Veteran does not 
have a hearing loss disability as defined by the VA in 
38 C.F.R. § 3.385, there is also a lack of medical evidence 
that demonstrates that the Veteran's hearing loss is related 
to service.  In this regard, the VA examiner stated it did 
not believe the hearing loss was caused by or a result of 
acoustic trauma while in service.  The examiner stated the 
hearing loss experienced by the Veteran was much more 
consistent with aging and not noise exposure.  The examiner 
based this opinion on the normal hearing examinations until 
1984 with no previous complaints of hearing loss.  Therefore, 
even if the Veteran had a diagnosis for hearing loss the 
claim would fail because there is no nexus between service 
and the current hearing loss.

After consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss.  
Therefore, the benefit of the doubt doctrine is not 
applicable, and the claim for service connection for 
bilateral hearing loss must be denied.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-5 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).


Tinnitus

The record indicates that the Veteran has a current diagnosis 
of bilateral tinnitus. However, the Veterans service 
treatment records contain no evidence of complaint, 
treatment, or diagnosis for tinnitus during service.  The 
earliest evidence of tinnitus is contained in an April 2006 
VA examination.

In order for service connection to be warranted, however, the 
evidence must show a nexus between his tinnitus and his 
active service.  In this regard, the April 2006 VA audiology 
examination is very probative in regards to finding a nexus 
between the tinnitus and service.  Following the April 2006 
VA audiology examination, the examiner concluded that the 
Veteran's reported tinnitus is not a result of events 
occurred during his service.  The examiner noted that the 
Veteran had normal hearing examination in his file dating 
until 1984.  The Veteran's service ended in 1967.

As to any continuity of tinnitus since service (see 38 C.F.R. 
§ 3.303(b) regarding continuity of symptomatology), the 
record indicates that the Veteran has provided statements 
regarding the post-service onset date for tinnitus.  
Specifically, the Veteran indicated that his tinnitus 
recently manifested itself in the last 10-15 years.  Further, 
the first medical evidence documenting complaints of tinnitus 
is dated in April 2006, approximately 39 years after 
separation from active service.  The gap of time between the 
contended in-service symptoms and the first post-service 
medical evidence of tinnitus is, in itself, significant and 
it weighs against the Veteran's claim.  See Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered in service 
connection claims).

The Veteran is competent to testify as to his symptoms of 
ringing in the ears, otherwise known as tinnitus, and there 
is no reason shown to doubt his credibility.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005), citing Layno v. 
Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness' personal knowledge); See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  He is not competent, however, 
to provide an opinion regarding the cause of tinnitus.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see, Layno, 6 Vet. App. at 469-71.  Simply stated, his 
opinion regarding the etiology of his tinnitus lacks 
probative value; it does not constitute competent medical 
evidence.  Espiritu, 2 Vet. App at 495.

After consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for tinnitus.  There is no 
question that the Veteran currently experiences tinnitus, but 
the Board finds that based upon the evidence of record, his 
current disability was not etiologically related to service.  
Therefore, the benefit of the doubt doctrine is not 
applicable, and the claim for service connection for tinnitus 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at, 1365; Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


